DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to a response filed 22 January 2021, on an application filed 12 August 2004, which claims domestic priority to a provisional application filed 14 August 2003.
Claims 1-21 were originally filed, and subject to a restriction/election requirement. Claims 12-21 have been withdrawn as drawn to nonelected inventions.
Claims 1, 5, 8, 10 and 11 have been amended.
Claims 1-11 have been examined.


Response to Amendments

The rejection of claims 1-11 under 35 USC 101 have been upheld. Please see below for further details.  
The rejection of claims 1-64 under 35 USC 112 have been upheld, although some of the rejections have been removed. Please see below for further details.  


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 1 recites the limitations a data acquisition module that collects medical events from one or more medical data systems and a narrative report extraction module that extracts pertinent data and phrases from narrative medical reports contained within the one or more medical data systems. This claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01.  The omitted elements connections are: how the data acquisition module and the narrative report extraction module relate to the rest of the claimed invention, because the rest of the claim does not refer to the modules or the data utilized by the modules. 

To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1-11 are drawn to a system that facilitates generating and editing episodes of care by grouping care events, comprising: an episode of care database that stores the established episodes of care for a patient; a processor adapted to execute: a data acquisition module that collects medical events from one or more medical data systems; a narrative report extraction module that extracts pertinent data and phrases from narrative medical reports contained within the one or more medical data systems; an episode of care visualization module that displays to a user established episodes of care retrieved from the database; and an episode of care construction user interface via which the user creates, extends and modifies an established episode of care in the 

Apart from the use of generic technology (discussed further below), each of these limitations describes activities that would normally be performed by medical personnel when sharing medical information: users would consider past episodes of care to create and present new episodes of care. As stated in the Revised Guidance, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) are an example of organizing human activity, and in particular a fundamental economic practice. (Revised Guidance, 84 Fed. Reg. at 52). The interactions medical personnel sharing medical information falls under this description. In sum, the subject matter of the independent claims are a fundamental economic practice, which is one of the certain methods of organizing human activity identified in the Revised Guidance. Accordingly, the claim recites an abstract idea.

When viewed in part or as a whole, the claims do not include additional limitations that are sufficient to amount to significantly more than the judicial exception. This is because the additional elements, other than the abstract idea per se, amount to no more than elements that the courts determined are insufficient to qualify as “significantly more.” The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than:
generally linking the abstract idea to a particular technological environment or field of use (e.g. see MPEP 2106.05(h));
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application (e.g. see MPEP 2106.05(g));
adding the words “apply it” or equivalent to the judicial exception, or mere instructions to implement an abstract idea on a computer (e.g. see MPEP 2106.05(f));
well-understood, routine, conventional activities previously known to the industry (e.g. see MPEP 2106.05(d)).

This judicial exception is not integrated into a practical application. In particular, the claim only recites the noted various structural elements implemented in various steps, and one additional element – an episode of care construction user interface that allows the user to create, extend and modify an episode of care in the episode of care visualization module. The various structural elements processor (including database, processor, and the various modules) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of analyzing, extracting, receiving and implementing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The limitation directed to an episode of care construction user interface via which the user creates, extends and modifies an established episode of care in the episode of care visualization module generically provides an apply it function to the material, it does not specifically do anything but present a generic user interface as this step is nominal and insignificant. It does not integrate the mental process into a practical application.



The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: Dependent claims merely further describe altering plans, storing data or receiving data input. Accordingly the dependent claims are directed to the same unapplied abstract idea, without significantly more.

Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Appropriate correction is required.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6 and 8-10 are rejected under 35 U.S.C. 103 as being obvious over Green et al. (U.S. PG-Pub 2009/0037223 A1), hereinafter Green, further in view of Rajasenan (U.S. Patent 8,073731 B1), hereinafter Rajasenan.

As per claim 1, Green discloses a system that facilitates generating and editing episodes of care by grouping care events (Green, Figs. 9, 11 and 12 ), comprising: 
an episode of care database that stores established episodes of care for a patient (Green discloses a list of established episodes of care for a patient, see Fig. 12A #1230, 12B and 12C, and paragraphs 84-87. Fig. 9 discloses storing and accessing data in a database.); 
a processor adapted to execute (Fig. 9.): 
a data acquisition module that collects medical events from one or more medical data systems (Fig. 11 and paragraph 42, wherein received claims are generated into episodes of care. The claims are composed of medical events for patients that are being billed for, they are received from service provider computers, which would comprise one or more medical data systems, see paragraph 46.); 
an episode of care visualization module, that displays to a user, established episodes of care retrieved from the database (Green, Figs. 12A-12C and paragraphs 84-87. Fig. 9 discloses storing and accessing data in a database.); and 
an episode of care construction user interface via which the user creates, extends and modifies an established episode of care in the episode of care visualization module (Green, Figs. 12A-12C and paragraphs 84-87 discloses creating and modification of episodes of care by altering various information and OSRs attached to episodes of care. Note that paragraph 88 discloses specifically attaching new claims to existing patient episodes.). 

Green fails to explicitly disclose a narrative report extraction module that extracts pertinent data and phrases from narrative medical reports contained within the one or more medical data systems.

Rajasenan teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide, a narrative report extraction module that extracts pertinent data and phrases from narrative medical reports contained within the one or more medical data systems (Rajasenan, C6L22-29.) in order to deliver daily action plans to physicians caring for patients, see C6L16-17.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the data processing of Green to include providing a narrative report extraction module that extracts pertinent data and phrases from narrative medical reports contained within the one or more medical data systems, as taught by Rajasenan, in order to deliver daily action plans to physicians caring for patients. Moreover, 


As per claims 2-4, 6 and 8 Green/Rajasenan disclose claim 1, discussed above. Green also discloses:
2. 	a grouping module that automatically creates episodes of care and presents suggestions to the user for extending established episodes of care with yet unrelated medical events (Green, Fig. 11, see extension suggestions of Figs. 12A-12B, wherein the system suggests associates various episodes and various OSRs.);
3. 	 wherein the grouping module is further adapted to present a list of matching episodes of care for each new medical event created since the user last opened the application (See extension suggestions of Figs. 12A-12B, wherein the system suggests associates various episodes and various OSRs, the Office notes that a planned OSR would be a medical event.);
4. 	wherein the processor is further adapted to receive input describing a user selection of one of the matching episodes (Green, Figs. 12A-12C and paragraphs 84-88.);
6.  	wherein the grouping module automatically assigns a new medical event to an existing episode of care (Green, Fig. 11 and paragraph 42.);
8. 	wherein the episode of care visualization module displays the episodes of care stored for a given patient (Green, Figs. 12A-12C); 


claim 10, Green/Rajasenan disclose claim 8, discussed above. Green also discloses wherein the episode of care visualization module represents episodes of care as a graph, visually denoting that one episode was the clinical consequence of another pre-existing episode of care. Green fails to explicitly disclose displaying using branching bars. Green fails to explicitly disclose displaying using branching bars.

Rajasenan teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide displaying using branching bars (Rajasenan, use of Gantt charts, C30L58-67. The Office notes the present specification discloses a Gantt chart as one that uses branching bars, see paragraph 28 as published.) in order to deliver daily action plans to physicians caring for patients, see C30L58-67.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the data processing of Green to include displaying using branching bars, as taught by Rajasenan, in order to deliver daily action plans to physicians caring for patients. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


As per claim 9, Green/Rajasenan disclose claim 8, discussed above. Green also discloses wherein the episode of care visualization module presents each episode of care as a horizontal bar element, with an x-axis representing time, in which separate medical events are denoted by icons (Fig. 17 discloses presentation of episodes as horizontal elements on an x-axis representing time, that is, the various figures represent patient grouping events at various months with separate medical events denoted by various icons, which the figures are indicated along an x-axis that increases in time. Paragraphs 117 and 127 indicates that these graphics are representative of episodes of care.). 

However, in the interest of expediting prosecution, the Office will provide a secondary reference that discloses a horizontal bar element, with an x-axis representing time, in which separate medical events are denoted by icons.
Rastogi, C30L58-67 discloses the use of Gantt charts in a medical communications system, which the present Application agrees are composed of horizontal bar element, with an x-axis representing time, see present specification at Paragraph 0028.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the data presentation of Green to include providing a Gantt chart, as taught by Rajasenan, in order to deliver daily action plans to physicians caring for patients. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Green/Rajasenan, further in view of McNair (U.S. Patent 10,769,241 B1), hereinafter McNair.

As per claim 5, Green/Rajasenan disclose claim 3, discussed above. Green also discloses a processor receiving input, as disclosed above. Green fails to explicitly disclose an indication of whether a confidence level of a matched of care in the list of matching episodes of care is lower than a pre-determined threshold.

McNair teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to utilize confidence thresholds in candidate matches (McNair, C18L10-34) in order to cluster similar patient records together so as to prescribe appropriate interventions based thereon (See C2L56-67.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the data processing of Green to include utilizing confidence thresholds in candidate matches, as taught by McNair, in order to cluster similar patient records together so as to prescribe appropriate interventions based thereon. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Green/Rajasenan, further in view of Rastogi et al. (U.S. PG-Pub 2015/0039330 A1), hereinafter Rastogi 

claim 7, Green/Rajasenan disclose claim 3, discussed above. Green also wherein, when a new medical event is detected, the grouping module automatically provides a user the ability to create episodes of care by browsing active episodes of care (Green, Figs. 11 and 12A-12C, and paragraph 88.). Green fails to explicitly disclose creating episodes by detecting potential similarities. 

Rastogi, however, teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to create episodes by detecting potential similarities (Rastogi, paragraph 84 presents similar episodes with similar events to a user creating a new episode of care.) in order to present related medical information to a user.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the data processing of Green to include creating episodes by detecting potential similarities, as taught by Rastogi, in order to present related medical information to a user. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Green/Rajasenan, further in view of Dang (U.S. Patent 5,835,897 A), hereinafter Dang.

As per claim 9, Green/Rajasenan disclose claim 8, discussed above. Green also discloses wherein the episode of care visualization module represents episodes of care as coalescing bars wherein coalesced episodes of care are subsequently represented as a single episode of care (Fig. 17 discloses plural graphical episodes coalesced together on a patient anatomy.). 

However, in the interest of expediting prosecution, the Office will provide a secondary reference that discloses a secondary reference that discloses episodes of care as coalescing bars wherein coalesced episodes of care are subsequently represented as a single episode of care, as shown by Dang at Fig. 10.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the data presentation of Green to include displaying episodes of care as coalescing bars wherein coalesced episodes of care are subsequently represented as a single episode of care, as taught by Dang, in order to deliver daily action plans to physicians caring for patients. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Response to Arguments

Applicant’s arguments filed 22 January 2021	 concerning the rejection of all claims under 35 U.S.C. 101 and 103(a) have been fully considered but they are not persuasive.


With regard to the rejection of the claims under 35 USC 101, the Applicant argues on pages 10-11 that:
It is respectfully submitted that the claimed subject matter does not amount to an abstract idea, an even if it did, the subject claim features amount to significantly more than an abstract idea. Moreover, the claimed innovation is integrated into a practical application, i.e., generating and editing episodes of care by grouping care events, for visual presentation and manipulation by a user. At a minimum, presentation of established episodes of care for manipulation (creation, modification, editing, etc.), qualifies as a practical application of the claimed innovation.

Furthermore, the subject claims set forth additional elements (e.g., database, processor(s), user interface, etc.) that implement the alleged judicial exception with, or use the alleged judicial exception in conjunction with, a particular machine or manufacture (databases, processors, etc.) that is integral to the claim. Thus, even if the claimed subject matter were directed to an abstract idea (which applicant's representative does not concede), under the practical application exception of Revised Step 2A, the claimed subject matter is patentable. 

The Office respectfully disagrees. Please see the expanded 101 analysis of the claims above, issued in light of the amendments to the claims.

As shown above, the claims are directed to an abstract idea without significantly more. The limitations are presented in a vague and generic manner, and are comprised of steps that health care workers do when sharing medical information and also in their head when processing medical data. The display of data (presentation of episodes of care), as claimed, merely provides insignificant extra solution activity. All of the hardware is composed of generic computing technology doing generic computing processes.

Bascom indicates that “… when combined, an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements …” (11/2/16 Update), or, in other words, eligibility may be found in “non-conventional and non-generic arrangement of 

The mere application of generic computer components that are recited at a high degree of generality to an abstract idea does not amount to an improvement to another technical field. Additionally, simply adding insignificant data gathering steps that are tied to another technical field does not amount to an improvement to that technical field. Diamond v. Diehr. Example 25.

The claims are not directed to any other technological field other than processing of healthcare data. As described above, the claims are directed to an abstract idea. This abstract idea is only generally linked to a particular technological environment by reciting the generic computer components that are well known in the art as acknowledged by Applicant's specification.

Accordingly, the statutory rejection is upheld.


With regard to the rejection of the claims under 35 USC 103, Applicant argues on page 11 that Green fails to disclose collecting medical data from a medical data system. 
 
The Office respectfully disagrees. Please see the citation of Green above, where the Office particularly points out Fig. 11 and paragraph 42 of Green, wherein received claims are generated into episodes of care. The claims are composed of medical events for patients that are being one or more medical data systems, see paragraph 46. 


The remainder of Applicant's arguments have been fully considered but are moot in view of the new ground(s) of rejection, specifically with reference to the new reference necessitated by amendment, Dang, and the new citations of the previously cited references, as detailed above, or because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of Green, Rajasenan, Rastogi, Dang and McNair, based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Action (`22 January 2021), and incorporated herein.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Janice Mooneyham, can be reached at 571.270.5601.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 866.217.9197 (toll-free).


/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
26 January 2021